Dismiss and Opinion Filed June 11, 2013




                                         S In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                      No. 05-12-01553-CV


                  GERALLYNN LONGINO, Appellant
                                V.
WILLIAM EGAN, HELGA EGAN, AND COLLIN COUNTY CONSTABLE PRECINCT
                           3, Appellees


                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-04279-2012

                              MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Lewis
                               Opinion by Chief Justice Wright
       On February 4, 2013, the Court ordered appellant Gerallynn Longino to pay the $175

filing fee and to pay, or make arrangements to pay, for the clerk’s and reporter’s record.

Longino was ordered to comply within ten days of the date of the order. The clerk’s record was

filed February 8, 2013, suggesting payment of the clerk’s record. However, neither the filing fee

nor the reporter’s record fee was timely paid. By letter dated March 1, 2013, the Court again

directed Longino to pay the filing fee and to pay, or make arrangements to pay, for the reporter’s

record. Longino was cautioned that failure to pay for the reporter’s record, within ten days,

would result in the appeal being submitted without it; failure to pay the filing fee, within ten
days, would result in dismissal of the appeal without further notice. To date, appellant has not

paid the filing fee. Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(c).




                                                     /Carolyn Wright/
121553F.P05                                          CAROLYN WRIGHT
                                                     CHIEF JUSTICE




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

GERALLYNN LONGINO, Appellant                      On Appeal from the 416th Judicial District
                                                  Court, Collin County, Texas
No. 05-12-01553-CV        V.                      Trial Court Cause No. 416-04279-2012.
                                                  Opinion delivered by Chief Justice Wright.
WILLIAM EGAN, HELGA EGAN, AND                     Justices Lang-Miers and Lewis participating.
COLLIN COUNTY CONSTABLE
PRECINCT 3, Appellees

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.
       We ORDER that appellee William Egan, Helga Egan, and Collin County Constable
Precinct 3 recover their costs, if any, of this appeal from appellant Gerallynn Longino.


Judgment entered June 11, 2013




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                            –3–